Kurtz, J.
(dissenting) — On the day that Laurie Wilson filed a petition for dissolution of marriage from Gregory Wilson, Mr. Wilson submitted to the court commissioner a document denominated “Parenting Plan Final Order,” which the commissioner signed. Clerk’s Papers (CP) at 6. *52This document stated, “[t]his parenting plan is the final parenting plan agreed to by the parties and signed by the Court.” CP at 6. The document was presented by the attorney for Mr. Wilson and approved for entry by the attorney for Ms. Wilson. Simply stated, Mr. Wilson’s attorney presented an agreed order to the court, which the court signed.
Five months later, during the pendency of the dissolution proceeding, Ms. Wilson filed a motion to vacate the permanent parenting plan and grant a temporary parenting plan. In an accompanying declaration, Ms. Wilson stated that she had agreed to the final parenting plan under duress — that her husband had threatened her with financial, professional, and social ruin if she did not agree to a parenting plan providing for joint residential custody. Additionally, Ms. Wilson stated her opinion that the split residential schedule was not working. She believed that when the boys were at their father’s house, they were left unsupervised and the schedule was not in the best interest of the children. In response, Mr. Wilson denied his wife’s allegations and stated that the final parenting plan was the product of negotiations between professional people assisted by attorneys.
Ms. Wilson argued that the final parenting plan was void because the superior court lacked jurisdiction to enter a final parenting plan before the expiration of the 90-day waiting period. She also argued that the final parenting plan should be set aside because the parenting plan was negotiated under duress and, consequently, contained provisions that were not in the best interests of the children. Finally, she asked the court to grant a temporary parenting plan.
In her supporting memorandum, she argued “[a] permanent or final parenting plan cannot be entered in a marriage dissolution action prior to the expiration of the 90 day period and prior to the entry of a decree of dissolution.” CP at 18 (emphasis added). She relied upon RCW 26.09.050(1), which specifies the contents of a final decree:
*53In entering a decree of dissolution of marriage, . . . the court shall. . . make provision for a parenting plan for any minor child of the marriage ....
She also relied upon the definition of a permanent parenting plan:
[A] plan for parenting the child, including allocation of parenting functions, which plan is incorporated in any final decree ... in an action for dissolution of marriage ....
RCW 26.09.004(2). Finally, she relied upon RCW 26.09.181(7), entitled “[procedure for determining permanent parenting plan,” which provides:
ENTRY OF FINAL ORDER. The final order or decree shall be entered not sooner than ninety days after filing and service.
In summary, Ms. Wilson’s motion challenged the authority of the court to enter a permanent parenting plan on the first day of the case and before the expiration of the statutorily specified 90-day waiting period.
The trial court understood Ms. Wilson’s motion and, referring to the statute, stated:
What it [RCW 26.09.181(7)] doesn’t say is that the final plan shall not be entered. And maybe I am splitting hairs, counsel, and maybe I am looking at it too technically, but it seems to me if the legislature were to say to us: You cannot enter a final plan before 90 days, it would say so in that section, and it does not. The way I read that section, it would seem to me they are saying you can enter an agreed plan, but you still can’t finalize the action before the 90 days is up.
Report of Proceedings (RP) at 44. Consequently, in the court’s “Order Denying Motion to Vacate Permanent Parenting Plan,” the court ruled “[u]nder [RCW] 26-.09.181(7) the Court may enter a final permanent parenting plan order prior to the expiration of 90 days from filing and service.” CP at 40-41.
Significantly, neither the parties nor the court understood the issue to be whether the parenting plan had been filed before the expiration of the 90-day period specified in *54RCW 26.09.181(7). The statute does not prevent the filing of a permanent parenting plan before the expiration of the 90-day period. What the statute states, in simple English, is the court shall not enter a final order or decree regarding a permanent parenting plan until the expiration of the 90-day period.
Moreover, the trial court did not “adopt” or “approve” the permanent parenting plan after the expiration of the 90-day period. Neither did the court make findings and enter an order regarding waiver. In other words, the court did not reason that even if the order approving the permanent parenting plan had been prematurely entered, the court was now “reiterating” its approval or adoption of the plan. Nor did the court state that Ms. Wilson had waived her objection to the early entry of the order approving the permanent parenting plan by her five-month delay. Rather, the court explicitly ruled that the commissioner had appropriately entered a final order on the first day of the case and that Ms. Wilson’s recourse was to proceed under RCW 26.09.260, the statute regulating the modification of a permanent parenting plan after the entry of a decree.
First, I agree with the majority that the trial court did not abuse its discretion by denying Ms. Wilson’s motion to vacate under CR 60(b)(4). CR 60(b)(4) authorizes the court to vacate a judgment for fraud, misrepresentation, or other misconduct of an adverse party. In order to prevail under that section of CR 60(b), Ms. Wilson needed to show by clear and convincing evidence that the order approving the final parenting plan was procured by Mr. Wilson’s misconduct. Lindgren v. Lindgren, 58 Wn. App. 588, 596, 794 P.2d 526 (1990). After reviewing Ms. Wilson’s declaration, the trial court articulated tenable reasons for denying Ms. Wilson’s motion under CR 60(b). The trial court’s decision was not an abuse of discretion.
Second, I agree with the majority that the trial court did not commit error by denying Ms. Wilson’s motion to vacate under CR 60(b)(5). CR 60(b)(5) authorizes the court to vacate void judgments. In re Dependency of A.G., 93 Wn. *55App. 268, 276, 968 P.2d 424 (1998). “To declare an order void, a reviewing court must find the issuing tribunal lacked either personal jurisdiction over the parties or subject matter jurisdiction over the claim.” Marley v. Dep’t of Labor & Indus., 125 Wn.2d 533, 543-44, 886 P.2d 189 (1994). “A court or agency does not lack subject matter jurisdiction solely because it may lack authority to enter a given order.” Id. at 539. “A lack of subject matter jurisdiction implies that an agency has no authority to decide the claim at all, let alone order a particular kind of relief.” Id. Here, the superior court had personal jurisdiction over the Wilsons and subject matter jurisdiction over both the dissolution proceeding and the parenting plan. The trial court correctly decided that the order approving the permanent parenting plan was not a void order and, for that reason, denied the motion to vacate under CR 60(b)(5).
Nevertheless, I would reverse the trial court. While an order entered in violation of RCW 26.09.181(7) may not be void, the order may nevertheless be voidable. State v. Moen, 129 Wn.2d 535, 545, 919 P.2d 69 (1996); Marley, 125 Wn.2d at 541. A voidable order can be vacated for “[m]istakes, inadvertence, surprise, excusable neglect or irregularity in obtaining a judgment or order.” CR 60(b)(1); see In re Marriage of Ortiz, 108 Wn.2d 643, 649-50, 740 P.2d 843 (1987). “Irregularities pursuant to CR 60(b)(1) occur when there is a failure to adhere to some prescribed rule or mode of proceeding, such as when a procedural matter that is necessary for the orderly conduct of trial is omitted or done at an unseasonable time or in an improper manner.” Mosbrucker v. Greenfield Implement, Inc., 54 Wn. App. 647, 652, 774 P.2d 1267 (1989).
By entering an order approving the permanent parenting plan on the day that the petition for dissolution of marriage was filed, the court commissioner “fail[ed] to adhere to” the statutory scheme of chapter 26.09 RCW regarding parenting plans and ignored the express prohibition of RCW 26.09.181(7). By definition, a final parenting plan is the plan that is incorporated in the final decree. Because *56RCW 26.09.030 forbids the entry of a final decree until the expiration of a 90-day waiting period, RCW 26.09.181(7) provides for a similar waiting period. Although the RCW 26.09.181(7) waiting period is not jurisdictional, like RCW 26.09.030, the waiting period is part of an overall statutory scheme to which courts must adhere. The court commissioner was not free to ignore the dictate of RCW 26.09.181(7), and the superior court certainly was not free to enter an order that directly contradicts the statute, as it did here when it held that RCW 26.09.181(7) allowed it to “enter a final permanent parenting plan order prior to the expiration of 90 days from filing and service.” CP at 41.
Courts are advised not to strain to find ambiguity where the language of the statute is clear. Geschwind v. Flanagan, 121 Wn.2d 833, 841, 854 P.2d 1061 (1993). It is asserted that the words “final order or decree” make the statute unclear because a reader of the statute might be confused as to which “final order or decree” the drafters of the statute are referring. RCW 26.09.181 is entitled, “[procedure for determining permanent parenting plan.” The statute is divided into seven parts and, not surprisingly, the subject matter of each section is permanent parenting plans and the procedure to be followed by the court and the parties. In the context of both the statute and subsection (7), the words “final order or decree” unambiguously refer to the final order or decree adopting a permanent parenting plan.
Is RCW 26.09.181(7) ambiguous as it applies to the facts of this case? Subsection (1) of the statute details the procedure to be followed by parents submitting competing permanent parenting plans. Because the Wilsons submitted an agreed permanent parenting plan, as authorized by subsection (4) of the statute, the Wilsons were relieved of that obligation, In particular, RCW 26.09.181(l)(c), provides:
No proposed permanent parenting plan shall be required after filing of an agreed permanent parenting plan, after entry of a final decree ....
*57It is asserted that RCW 26.09.181(l)(c) somehow precluded the Wilsons from having their permanent parenting plan approved by the court commissioner as a temporary parenting plan. The assertion is not correct. RCW 26.09.194 specifically authorizes the court to enter a temporary order approving an agreed parenting plan. After the Wilsons filed their agreed parenting plan, they could have complied with its provisions without court supervision. At that point, a court order is optional but not required. See 20 Kenneth W. Weber, Washington Practice: Family and Community Property Law § 33.6, at 40-41 (Supp. 2002). Or, the Wilsons could have requested the court to enter a temporary order approving the agreed parenting plan.
This court applies the rules of statutory construction to determine the legislative intent only if the statute is ambiguous. One Pac. Towers Homeowners’ Ass’n v. HAL Real Estate Invs., Inc., 108 Wn. App. 330, 340, 30 P.3d 504 (2001), aff’d in part and rev’d in part by 148 Wn.2d 319, 61 P.3d 1094 (2002). But if the statute is clear and unambiguous, as in the case of RCW 26.09.181(7), we need give effect only to its plain meaning.
I would, therefore, conclude that the trial court abused its discretion when it did not vacate the final order approving the parenting plan because of the irregularity in obtaining it, i.e., the failure to follow the statutory scheme of chapter 26.09 RCW. Caruso v. Local Union No. 690 of Int’l Bhd. of Teamsters, 100 Wn.2d 343, 351, 670 P.2d 240 (1983). Accordingly, I respectfully dissent from the majority’s opinion.